Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenyatta Hasani Adams appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Adams, No. 2:07-cr-00113-RGD-JEB-1 (E.D.Va. filed Feb. 24, 2010 & entered Feb. 26, 2010); see also Dillon v. United States, — U.S. -, 130 S.Ct. 2683, 2693-94, 177 L.Ed.2d 271 (2010) (holding that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), does not apply to § 3582(c)(2) proceedings). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.